PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,052,325
Issue Date: July 6, 2021
Application No. 16/348,777
Filing or 371(c) Date: 22 Nov 2019
For: MEG RECOVERY APPARATUS AND MEG RECOVERY METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed October 4, 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is DISMISSED.

The proper statement is missing for the request.  Any request for patent to be corrected to state the name of the assignee must state that “the assignment was submitted for recordation as set forth in 37 CFR 3.11 before issuance of the patent.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.